COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  THE STATE OF TEXAS,                           §              No. 08-18-00092-CR

                            State,              §                Appeal from the

  v.                                            §               346th District Court

  MICHAEL ANTHONY TORRES,                       §            of El Paso County, Texas

                            Appellee.           §              (TC# 20170D03112)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 28, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before November 28, 2018.


              IT IS SO ORDERED this 15th day of October, 2018.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.